COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Juan Enriquez v. Ahmed A. Morsy, M.D.

Appellate case number:    01-22-00622-CV

Trial court case number: 18-CV-0884

Trial court:              10th District Court of Galveston County

        Appellant, Juan Enriquez, incarcerated and acting pro se, has filed an appeal of the trial
court’s July 28, 2022 order granting Appellee Ahmed A. Morsy, M.D.’s Motion for Leave to File
Original and supplemental Summary Judgment Under Seal. Appellant has filed a motion
requesting this Court order the district clerk to forward the clerk’s record and supplemental
clerk’s record previously filed in this Court.
        We grant the motion and order the trial court clerk, no later than 10 days from the date
of this order, to provide a copy of the clerk’s record and any supplemental clerk’s records to the
appellant. The trial court clerk shall further certify to this Court, within 15 days of the date of
this order, the date upon which delivery of the record to the appellant is made.
       Appellant’s brief is due 20 days from the date upon which the delivery of the record is
made to him.
        Separately, appellant has indicated he did not receive the Statement of Inability to Afford
Costs form attached to the order issued by this Court on September 27, 2022. The form is
attached to this order. If appellant claims an inability to afford payment of filing fees and other
fees assessed by the appellate court, the attached Statement of Inability to Afford Costs must be
completed and filed in this Court. See TEX. R. APP. P. 20.1(a), (c), comment.
        In addition, appellant must comply with the requirements of Chapter 14 of the Texas
Civil Practices and Remedies Code governing inmate litigation. Section 14.004 of the Texas
Civil Practice and Remedies Code provides that an inmate who files an affidavit or unsworn
declaration of inability to pay costs must file an additional affidavit or declaration identifying
each prior lawsuit, other than an action under the Family Code, filed by the inmate without legal
representation. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a). As to each prior lawsuit, the
affidavit or declaration must specify the operative facts, the case name or style, the cause
number, the court in which it was brought, the names of the parties, and the result of the suit. Id.
If a previous action or claim was dismissed as frivolous or malicious, the affidavit or unsworn
declaration of previous filings must state the date of any final judgment or order affirming the
dismissal. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(b).
        The affidavit or unsworn declaration of previous filings must be accompanied by a
certified copy of the inmate’s trust account statement reflecting the balance of the account at the
time the appeal was filed and all account activity during the six months preceding the date the
appeal was filed. TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004(c); 14.006(f); see Douglas v.
Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
        Appellant has not filed an additional affidavit or declaration relating to previous filings
nor has appellant filed a certified copy of his inmate trust account statement. Unless all
documents required by Chapter 14 of the Texas Civil Practices and Remedies Code are filed by
November 7, 2022, this appeal may be dismissed without further notice. See Gozowski v.
T.D.C.J.–I.D., No.12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler Dec. 10, 2014, no
pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013 WL 3770916, at *2
(Tex. App.—Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441 S.W.3d 337, 339
(Tex. App.—Waco May 9, 2013, no pet.).

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: October 18, 2022